 

Exhibit 10.21

 

Debt Restructuring Agreement

 

THIS DEBT RESTRUCTURING AGREEMENT (this “Agreement”) is entered into as of June
30, 2012, by and between Ceres Ventures, Inc. (the “CEVE”), a Nevada
corporation, and Strategic Edge, LLC, (“STRATEGIC”) a Maryland limited liability
corporation.

 

WHEREAS, CEVE and Meetesh Patel are parties to a consulting agreement effective
as of January 1, 2011 and as amended on June 30, 2011, and a consulting
agreement effective as of December 29, 2011, (collectively, the “Consulting
Agreements”);

 

WHEREAS, STRATEGIC was substituted as a party to the Consulting Agreements in
lieu of Meetesh Patel;

 

WHEREAS, CEVE owes STRATEGIC the sum of $144,999.96 (the “Debt Amount”) for
services rendered by STRATEGIC to CEVE pursuant to the Consulting Agreements;
and

 

WHEREAS, CEVE and STRATEGIC each wish to restructure to Debt Amount from a
current account payable to a long term debt obligation all on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each party, the
parties hereto warrant, represent, covenant and agree as follows:

 

1.          Restructuring of Debt Amount. Subject to and in accordance with the
terms and conditions of this Agreement, CEVE and STRATEGIC hereby covenant and
agree to enter into the promissory note payable to STRATEGIC, attached as
Exhibit A hereto representing the Debt Amount (the “Promissory Note”). Subject
to the provisions pertaining to the acceleration of payment of the principal
amount thereof and accrued and unpaid interest thereon, the outstanding
principal amount of the Promissory Note (and the accrued and unpaid interest
thereon) is due and payable on December 31, 2013.

 

2.          Issuance of Warrant. As inducement for STRATEGIC to enter into this
Agreement, CEVE shall issue to STRATEGIC a warrant (the “Warrant”) to purchase
up to 1,000,000 shares of CEVE’s common stock at a purchase price of $0.10 per
share, through December 31, 2016, substantially in the form of Exhibit B hereto.
In addition to the customary provisions included in warrants issued by CEVE, the
Warrant shall include a provision for STRATEGIC to exercise the Warrant on a
“cashless basis.” The Warrant shall be in addition to any other payments to be
made by CEVE to STRATEGIC.

 

3.          Exclusion of Certain Indebtedness. The parties hereto agree that the
Debt Amount does not include disbursements made by STRATEGIC on CEVE’s behalf
through June 30, 2012, in the aggregate amount of $22,634.91 which remains due
and payable to STRATEGIC in full.

 

4.          Counterparts. This Agreement may be executed in several parts and in
the same form and by facsimile and such parts so executed shall together
constitute one original document, and such parts, if more than one, shall be
read together and construed as if all the signing parties had executed one copy
of the said agreement.

 

5.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes every previous agreement, communication, expectation, negotiation,
representation or understanding whether oral or written, express or implied,
statutory or otherwise among the parties with respect to the subject matter of
this Agreement except as specifically set out herein.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have entered into this Debt Restructuring
Agreement as of the date first written above.

 



Ceres Ventures, Inc.            Strategic Edge, LLC         By:         By:    
Name: Meetesh Patel     Name: Meetesh Patel Title: President & CEO   Title:
President



  

 

 

